Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments, see Pages 8-11, filed 02/23/22, with respect to the incorporation of the prior indicated allowable subject matter into new independent claims have been fully considered and are persuasive. Also, as a result of the amendments to the claims, the claims are no longer interpreted under 35 USC 112f. Claims 17-36 are in condition for allowance. 


4.) Allowable Subject Matter
Claims 17-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 17, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A camera module comprising: 
a lens holder that holds a lens part; 
a fixed part that includes a lens holder housing part having an opening through which an optical axis passes and housing the lens holder in a state such that the lens holder is positioned so as not to be movable in the second direction or the third direction and not to be rotatable in the around axis direction; and 
a support part that includes a plurality of elastic arms bridging the fixed part and the image sensor board and having an elasticity in a movable direction of the image sensor board and that supports the image sensor board so that the image sensor board is movable in the second direction and the third direction with respect to the fixed part and rotatable in the around axis direction with respect to the fixed part, wherein 
each elastic arm is connected to the fixed part and the image sensor board at both ends of each elastic arm, and the plurality of elastic arms are bent in one circumferential direction in such a way that each elastic arm surrounds a periphery of the image sensor board between the both ends.”

Dependent Claims 18-21 are also allowed due to their dependence on allowed independent claim 17. 

Claim 22, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A camera module comprising: 
a lens holder that holds a lens part; 
a fixed part that includes a lens holder housing part having an opening through which an optical axis passes and housing the lens holder in a state such that the lens holder is positioned so as not to be movable in the second direction or the third direction and not to be rotatable in the around axis direction; and 
a support part that includes a plurality of compression coil springs and that supports the image sensor board so that the image sensor board is movable in the second direction and the third direction with respect to the fixed part and rotatable in the around axis direction with respect to the fixed part, wherein 
each compression coil spring is connected to the fixed part and the image sensor board at both ends of each compression coil spring, and disposed so that a central axis of a coil of each compression coil spring is arranged along the second direction or the third direction between the both ends.”

Dependent Claims 23-24 are also allowed due to their dependence on allowed independent claim 22.

Regarding independent Claim 25, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A camera module comprising: 
a lens holder that holds a lens part; 
a fixed part that includes a lens holder housing part having an opening through which an optical axis passes and housing the lens holder in a state such that the lens holder is positioned so as not to be movable in the second direction or the third direction and not to be rotatable in the around axis direction, wherein 
the driving magnet is disposed in the fixed part and the driving coil is disposed in the image sensor board, and 
the driving coil includes 
a second-direction driving coil which moves the image sensor board in the second direction, 
a third-direction driving coil which moves the image sensor board in the third direction, and 
at least one around-axis-direction driving coil which rotates the image sensor board in the around axis direction.”

Dependent Claims 26-36 are also allowed due to their dependence on allowed independent claim 25.


The following are the closest prior-art of record:

MacKinnon (US Pub No.: 2018/0367767A1) discloses a mobile device that includes an image sensor separated from a processing component by an open space. 

Hubert et al. (US Pub No.: 2015/0212336A1) disclose passive dampers (e.g., a viscoelastic material such as a silicon gel) that may be applied at one or more locations within an actuator module between a moving component (an optics assembly) and a fixed component (e.g., a cover attached to a base). The passive dampers act to passively dampen the motion of the optics assembly on the XY plane within the actuator module during optical image stabilization (OIS) of the optics assembly when subjected to external excitation or disturbance, and may also provide Z (optical) axis damping and impact protection. Process control and automation manufacturing and assembly methods for an OIS voice coil motor (VCM) actuator module including passive dampers are described, as well as design elements that provide for the integrity and reliability of the passive dampers over the life cycle of the actuator module. 
Hu et al. (US Pub No.: 2016/0131923A1) disclose flexible connections jointly or integrally formed with a movable part and/or a fixed part of a lens module. The flexible connections may move the movable part along an optical axis direction and/or directions perpendicular to the optical axis. The configuration and material of the flexible connections provide an enhanced strength bearing plastic deformation, and hence increasing the structure strength of the lens module. The formation of the flexible connections with the movable part and/or the fixed part with one mold-injection process can reduce parts of the lens module and simply its manufacturing process.


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 










Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697